ROBERT O. FOWLER JR. AND PAULA E. FOWLER, Petitioners, v. COMMISSIONER OF INTERNAL REVENUE, Respondent.Fowler v. CommissionerDocket No. 6760-90United States Tax Court1992 U.S. Tax Ct. LEXIS 92; December 16, 1992WILLIAM H. SCHMIDT, Counsel for Petitioner.GARY P. BRABY, Counsel for Petitioner, Boston, MA.WILLIAM T. HAYES, Assistant District Counsel, *93 Boston, MA.Theodore Tannenwald, Jr., Judge.  TANNENWALD, JR.  DECISIONPursuant to the opinion of the Court filed April 22, 1992, and incorporating herein the facts recited in respondent's computation as the findings of the Court, it isORDERED AND DECIDED: That is a deficiency in income tax due from the petitioners for the taxable year 1986 in the amount of $ 68,432.00; and That there is no addition to tax due from the petitioners for the taxable year 1986, under the provisions of I.R.C. § 6661.Theodore Tannenwald, Jr.Judge.Entered: Dec 16, 1992 * * * * The parties stipulate that the foregoing decision is in accordance with the opinion of the Court and the respondent's computation, and that the Court may enter this decision, without prejudice to the right of either party to contest the correctness of the decision entered herein.It is further stipulated that there is a prepayment credit for the taxable year 1986 in the amount of $ 30,620.00 and that the deficiency for the taxable year 1986 is computed without taking into consideration the prepayment credit of $ 30,620.00.ABRAHAM N. M. SHASHY, JR.Chief*94  CounselInternal Revenue ServiceDate: December 4, 1992Date: DEC 11, 1992